LEHAN, Judge.
Linda Rene Wolfe petitions for a writ of certiorari from an appellate decision of the Circuit Court of Charlotte County which affirmed without opinion her county court misdemeanor conviction for battery.
The state attorney has conceded that Wolfe was tried without a jury, that she signed no written waiver of jury trial as provided in rule 3.260, Florida Rules of Criminal Procedure, and that the trial court did not conduct a colloquy with her concerning the voluntariness of any such waiver.
Wolfe contends that under these circumstances her nonjury trial constituted a departure from the essential requirements of law. We agree. See Shuler v. State, 463 So.2d 464 (Fla. 2d DCA 1985).
The petition for writ of certiorari is granted, the circuit court’s affirmance is quashed, the conviction is reversed, and the cause is remanded for a new trial.
DANAHY, C.J., and RYDER, J., concur.